     Case 1:18-cv-01269-DAD-BAM Document 29 Filed 10/06/20 Page 1 of 3

 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11       MARTIN J. CORTES-SALCEDO,                       No. 1:18-cv-01269-DAD-BAM
12                        Plaintiff,
13            v.                                         ORDER DENYING PLAINTIFF’S MOTION
                                                         TO REOPEN CASE
14       MTC FINANCIAL INC., d/b/a TRUSTEE
         CORPS, et al.,                                  (Doc. No. 26)
15
                          Defendants.
16

17           Before the court is plaintiff’s motion to reopen this closed action filed pursuant to Federal

18   Rule of Civil Procedure 60(b) on October 7, 2019.1 (Doc. No. 26.) The court dismissed this case

19   on April 16, 2019 due to plaintiff’s failure to prosecute this action and failure to obey a court

20   order. (Doc. No. 24.) Judgment was entered back on April 16, 2019. (Doc. No. 25.)

21           Federal Rule of Civil Procedure 60(b) governs the reconsideration of final orders of the

22   district court. Rule 60(b) permits a district court to relieve a party from a final order or judgment

23   on grounds of: “(1) mistake, inadvertence, surprise, or excusable neglect; (2) newly discovered

24   evidence . . .; (3) fraud . . . of an adverse party; (4) the judgment is void; (5) the judgment has

25

26
     1
       The undersigned apologizes for the delay in the issuance of this order. This court’s
     overwhelming caseload has been well publicized and the long-standing lack of judicial resources
27   in this district has reached crisis proportion. Unfortunately, that situation sometimes results in a
     submitted matter being overlooked for a period of time and that occurred with respect to this
28   motion.
                                                        1
     Case 1:18-cv-01269-DAD-BAM Document 29 Filed 10/06/20 Page 2 of 3

 1   been satisfied . . . or (6) any other reason justifying relief from the operation of the judgment.”

 2   Fed. R. Civ. P. 60(b). A motion under Rule 60(b) must be made within a reasonable time, in any

 3   event “not more than one year after the judgment, order, or proceeding was entered or taken.” Id.

 4           Reconsideration of a prior order is an extraordinary remedy “to be used sparingly in the

 5   interests of finality and conservation of judicial resources.” Kona Enters., Inc. v. Estate of

 6   Bishop, 229 F. 3d 877, 890 (9th Cir. 2000) (citation omitted); see also Harvest v. Castro, 531

 7   F.3d 737, 749 (9th Cir. 2008) (addressing reconsideration under Rule 60(b)). In seeking

 8   reconsideration under Rule 60, the moving party “must demonstrate both injury and

 9   circumstances beyond his control.” Harvest, 531 F.3d at 749 (internal quotation marks and

10   citation omitted).

11           “A motion for reconsideration should not be granted, absent highly unusual

12   circumstances, unless the district court is presented with newly discovered evidence, committed

13   clear error, or if there is an intervening change in the controlling law,” and it “may not be used to

14   raise arguments or present evidence for the first time when they could reasonably have been

15   raised earlier in the litigation.” Marlyn Nutraceuticals, Inc. v. Mucos Pharma GmbH & Co., 571

16   F.3d 873, 880 (9th Cir. 2009) (internal quotations marks and citations omitted) (emphasis in

17   original). Further, Local Rule 230(j) requires, in relevant part, that a movant show “what new or

18   different facts or circumstances are claimed to exist which did not exist or were not shown”

19   previously, “what other grounds exist for the motion,” and “why the facts or circumstances were

20   not shown” at the time the substance of the order which is objected to was considered.
21           Here, plaintiff’s motion does not identify any basis under Rule 60(b) for this court to

22   reconsider its dismissal of this action due to plaintiff’s failure to obey a court order and failure to

23   prosecute. Plaintiff does not explain why he failed to obey the court’s order requiring him to

24   inform the court of whether he intended to continue prosecuting this action after the court granted

25   his counsel’s motion to withdraw, in part because plaintiff had been unresponsive to his counsel’s

26   attempts at communication. (See Doc. No. 24 at 2.) Accordingly, the court will deny plaintiff’s
27   motion to reopen this closed case.

28   /////
                                                         2
     Case 1:18-cv-01269-DAD-BAM Document 29 Filed 10/06/20 Page 3 of 3

 1            Moreover, in the pending motion, plaintiff states that he is now serving a jail sentence,

 2   and he requests that the court mail him copies of his “lawsuit paperwork” so he can file a pro-per

 3   lawsuit. (Doc. No. 26.) The court notes that plaintiff is not precluded from filing another lawsuit

 4   asserting his claims if he chooses to do so, as the court’s dismissal of this closed case was without

 5   prejudice.2 (Id.) Thus, the court will direct that a copy of plaintiff’s complaint be mailed to

 6   plaintiff at his current address of record.

 7            Accordingly,

 8            1.      Plaintiff’s motion to reopen this closed case (Doc. No. 26) is denied;

 9            2.      The Clerk of the Court is directed to mail a copy of Document No. 2 in this action

10                    to plaintiff’s address of record;

11            3.      This case shall remain closed; and

12            4.      No further filings will be entertained in this closed case.

13   IT IS SO ORDERED.
14
          Dated:     October 6, 2020
15                                                         UNITED STATES DISTRICT JUDGE

16

17

18

19

20
21

22

23

24

25

26
27

28   2
         Subject, of course, to the applicable statute of limitations.
                                                            3
